         Case 2:17-cv-01393-RCM Document 51 Filed 11/20/18 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


REJEANA SILLA,                                        )
                       Plaintiff,                     )
                                                      )
       vs                                             )       Civil Action No. 17-1393
                                                      )
ONE THREE FIVE, INC. doing business as                )
BLUSH, and ALBERT BORTZ,                              )
                 Defendants.                          )


                                             ORDER

       AND NOW, this 20th day of November, 2018, in consideration of the Motion filed by pro

se Plaintiff (ECF No. 50),

       IT IS HEREBY ORDERED that the request to withdraw the Motion for Preliminary

Injunction (ECF No. 25) is GRANTED and such motion is hereby withdrawn,

       IT IS FURTHER ORDERED that the remainder of Plaintiff’s motion, seeking discovery

from Defendants, is DENIED without prejudice. Any further discovery requests shall comply with

the Local Rules of Court, as well as with Federal Rule of Civil Procedure 37, which requires, inter

alia, that the parties meet and confer in an attempt to resolve the issue and obtain discovery without

the use of court action. See F.R.C.P. 37(a)(1).



                                               s/Robert C. Mitchell
                                               ROBERT C. MITCHELL
                                               United States Magistrate Judge
